Citation Nr: 1432287	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-23 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to May 26, 2010, and in excess of 40 percent thereafter, to exclude the Veteran's award of a temporary total rating from June 8, 2012 through July 31, 2013, for the Veteran's service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



	
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a Travel Board hearing with the undersigned in September 2010.  A transcript is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  From June 17, 2005 through May 25, 2010, the range of motion in the Veteran's right knee disability was functional limited to at worst 95 degrees of flexion and 25 degrees of extension; but there was no ankylosis, malunion or nonunion of the tibia and fibula, or recurrent subluxation or lateral instability.

2.  From May 26, 2010 through June 7, 2012, the range of motion in the Veteran's right knee disability was functional limited to at worst 95 degrees of flexion and 30 degrees of extension; but there was no ankylosis, malunion or nonunion of the tibia and fibula, or recurrent subluxation or lateral instability.

3.  From August 1, 2013, forward, the Veteran's right total knee replacement did not result in chronic residuals consisting of severe painful motion or weakness in the affected extremity; extension limited to greater than 30 degrees, ankylosis, and malunion or nonunion of the tibia and fibula also was not shown. 


CONCLUSIONS OF LAW

1.  Prior to May 25, 2010, the criteria for a rating in excess of 30 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 5256-5263.

2.  From May 26, 2010 through June 7, 2012, the criteria for a rating in excess of 40 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 5256-5263.

3.  From August 1, 2013, the criteria for a rating in excess of 30 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.3, 4.7, 4.10, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 5055, 5256-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In August 2005, service connection was granted for a right knee disability with a 30 percent rating assigned under Diagnostic Code 5010-5261.  The Veteran did not appeal.  

In April 2008, the Veteran sought an increased rating.  In a July 2010 rating decision, the Veteran was awarded an increased rating for his service-connected right knee disability, resulting in a 40 percent rating effective May 26, 2010 (the date of a VA examination showing worsening right knee symptomatology).  In a January 2013 rating decision, the RO indicated that a temporary 100 percent rating was being assigned from June 8, 2012 through July 31, 2013 for convalescence following a total right knee replacement, after which time the Veteran would be scheduled for a VA examination to determine the nature of his right knee disability.  It is noted that the RO proposed to reduce the rating for the Veteran's right knee disability from 40 percent to 30 percent in a May 2014 rating decision.

The Veteran's right knee disability was rated under Diagnostic Code 5010-5261 prior to his total knee replacement in June 2012 and was evaluated at 30 percent prior to May 26, 2010, and at 40 percent thereafter until his knee replacement surgery.  

As will be discussed below, ratings for disabilities of the knee are generally based on limitation of motion, instability/recurrent subluxation, or meniscus impairment.  That is, VA is attempting to quantify the symptoms and limitation caused by a variety of knee impairments, regardless of how they are diagnosed.  To the extent that the Veteran's right knee disability is degenerative in nature and eventually worsens (meaning that it causes greater functional limitation), he is free to again seek a higher rating.  However, the rating that is assigned by this decision is constrained by what the evidence has shown during the duration of the appeal period, and not by how the knee will change in the future.  The Board will first evaluate the ratings that were assigned for the Veteran's right knee disability prior to his total knee replacement surgery in 2012, and then will address the rating following the post-surgery convalescent period.  Again, prior to the total knee replacement, the Veteran's knee disability was provided a staged rating, with a 30 percent rating in effect from June 17, 2005 through May 25, 2010, and a 40 percent rating from May 26, 2010 through June 7, 2012.

The Board will first assess the range of motion in the Veteran's right knee.  Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

The evidence does not provide for a higher rating of the Veteran's right knee disability based on limitation of motion under either Diagnostic Codes 5261 or 5260.

Prior to May 25, 2010, range of motion testing did not show the Veteran's right knee to be functionally limited to a level warranting a rating higher than 30 percent.  While the Veteran filed a claim seeking an increased rating in April 2008, he was unable to attend the VA examination that was initially scheduled to evaluate his right knee disability.  

The first evidence from range of motion testing was provided by a private treatment record in November 2008 at which the Veteran demonstrated range of motion from 20-95 degrees.

At a March 2009 VA examination, the Veteran demonstrated range of motion from 20-105 degrees.  There was pain throughout the range of motion testing, but no additional limitation of motion after repetitive motion testing.  At a private treatment session in August 2009, the Veteran demonstrated flexion to about 100 degrees before experiencing pain.  

At the May 26, 2010 VA examination, the Veteran initially flexed his right knee to 85 degrees, but, with the second and third repetitions, he was able to flex his knee to 100 degrees.  Additionally, the examiner noted significant pain on full flexion.  In addition, the Veteran demonstrated 30 degree flexion-contracture of the right knee.  

At a January 2011 VA examination, the Veteran demonstrated range of motion from 15-95 degrees.  Pain was noted on range of motion, but there was no additional loss of motion.

As noted, 30, 40 and 50 percent ratings are assigned when extension is limited to 20 degrees, 30 degrees, and 45 degrees respectively.  As noted above, the Veteran's extension was limited at 20 degrees at his initial testing, and then to 30 degrees in May which supported the increase in his right knee rating to 40 percent.  However, at no time prior to the Veteran's total knee replacement surgery was the extension in his right knee shown to be limited to 45 degrees so as to warrant a higher rating.

Likewise, a compensable rating based on limitation of flexion requires flexion to be limited to at most 60 degrees.  Here, the Veteran consistently demonstrated flexion to at least 85 degrees.  

Therefore, the Veteran's recorded ranges of motion fail to support the assignment of a rating higher than 40 percent under Diagnostic Codes 5261 and 5260.  

In reaching this conclusion, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Indeed, the Board acknowledges the Veteran's reports of daily pain, difficulty climbing several stairs, and difficulty with prolonged sitting, walking, and standing.  The Veteran also testified he had difficulty getting down from his road grader at the end of a work day due to pain in his knee, prompting him to drive a Bush Hog instead.  However, repetitive testing of the Veteran's knee did not result in increased limitation of motion at the 2008 and 2011 VA examinations.  Indeed, the March 2009 examiner noted the Veteran was independent in activities of daily living and able to work full-time.  In short, the evidence does not show functional impairment beyond the levels contemplated in the currently assigned ratings prior to the total knee replacement. 

It is clear that the Veteran experienced considerable pain in his right knee with range of motion prior to the total knee replacement surgery.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, as discussed, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating.  

In addition to ratings based on limitation of motion, knee ratings may also be provided based on other Diagnostic Codes.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there has been no suggestion that there is any ankylosis in the Veteran's right knee.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The words "slight," "moderate," and "severe" are not defined in the rating schedule. Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Here, there is no indication that a separate rating is warranted under Diagnostic Code 5257 for instability during either of the appeal periods prior to the total knee replacement.  Although the Veteran has worn a brace on his right knee, at the 2008, 2009, 2010, and 2011 VA examinations, the examiners did not find right knee instability on clinical examination.  For example, at the March 2009 VA examination, there was no ligamentous instability detected.  

Similarly, a private treatment record from November 2008 found no gross ligamentous instability exists, and the Veteran right knee was grossly stable to stress in all plains.  

As such, a separate rating is not available for instability or recurrent subluxation.

Turning to Diagnostic Codes 5262, the evidence of record contains no indication of impairment of the tibia and fibula with loose motion requiring a brace during either of the appeal periods prior to the total knee replacement.  The Veteran's private and VA records reflect a staple in the proximal medial tibia consistent with a ligament reconstruction.  The March 2009 VA examination also noted quadriceps atrophy on the right.  However, there is no indication that there was nonunion of the tibia and fibula with loose motion requiring a knee brace.  Indeed, when VA provided a knee brace in 2008, there was no indication of a tibia or fibula impairment.  

Additionally, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.  Semilunar cartilage is synonymous with the meniscus.  

Here, there is no indication of a meniscus tear in the Veteran's right knee or any meniscus surgery.  For example, at the Veteran's private treatment session in November 2008, McMurray's  testing produced no pop or click.  Likewise, at the VA examination in January 2011, McMurray's testing was negative.

As described, the evidence of record does not support a higher schedular rating for the Veteran's right knee prior to his total knee replacement surgery, and to that extent, the Veteran's claim is denied.

Now, the Board turns to application of the rating schedule after the Veteran's total knee replacement.  Knee replacements are rated under Diagnostic Code 5055.  

Diagnostic Code 5055 provides for a 100 percent rating for one year following implantation of prosthesis.  Thereafter, a minimum 30 percent rating is warranted.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakens in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Here, the Veteran underwent a total knee replacement on June 8, 2012.  Consistent with VA regulation, he was provided a 100 percent rating from the date of surgery until July 31, 2013.  Following the conclusion of the convalescent period, the RO initially returned the Veteran to his pre-surgery rating of 40 percent.   However, as noted, the regulation provides that the knee should be rated following a total knee replacement surgery, with a minimum of a 30 percent rating assigned.

Following the end of the convalescent period, there is no evidence as to the condition of the Veteran's right knee until December 2013, when the Veteran reported at a VA treatment session that he was doing well after his total right knee replacement and did not feel that he needed any further evaluation or treatment at that time.  The Veteran was next seen by VA in March 2014 at which time he reported pain in his right knee.  He was provided information about hydrocodone, but declined to use the medication at that time.  

In April 2014, the Veteran underwent his first post-total knee replacement VA examination.  The Veteran demonstrated range of motion from 10-110 degrees.  There was no objective evidence of painful motion, and the Veteran had no additional limitation of motion following repetitive-use testing.  Furthermore, there was no evidence of recurrent patellar subluxation or dislocation, and a medial-lateral instability test was normal.  The Veteran reported using a cane as a normal mode of locomotion.  The examination was absent any finding of ankylosis or tibial or fibula impairment.  

Therefore, application of Diagnostic Codes 5256, 5261, and 5262 do not result in a rating higher than the minimum 30 percent established after the total knee replacement, as instructed by Diagnostic Code 5055.  As noted, based on the limitation of motion of the Veteran's right knee would merit no more than a 10 percent rating, as the Veteran's flexion and extension were not sufficiently limited following surgery.  There was also no evidence of ankylosis; suggestion of a meniscal tear; or evidence of a tibia or fibula impairment.

As such, the evidence does not show that a rating higher than 30 percent is warranted under Diagnostic Code 5055.  A 60 percent rating is not warranted as the evidence does not suggest chronic residuals consisting of severe painful motion or weakness in the affected extremity.  As noted, the Veteran demonstrated considerable range of motion at his April 2014 VA examination that was not further limited by repetitive use testing, and VA treatment records reflect the Veteran was able to manage his pain without using hydrocodone.  Additionally, at no point since the total knee surgery has the Veteran reported any weakness in the affected extremity.

As a result, it is more favorable to the Veteran to assign the minimum 30 percent rating following the right total knee replacement under Diagnostic Code 5055.

In this regard, the Board notes that Diagnostic Code 5055 contains a temporal component, establishing a 100 percent rating for the one year following the total knee replacement procedure.  As such, assigning a 30 percent rating after the surgery, instead of a 40 percent rating is not considered to be a reduction in the rating of a singular condition, but, rather, the award of separate successive ratings for different conditions.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  The evidence simply does not show that the Veteran's residual conditions after his total knee replacement warrant a rating higher than 30 percent.  

After careful review of the evidence, the Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's right knee disability both before and after total knee replacement.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Additional Considerations

The Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects the Veteran was working full-time prior to the total knee replacement, and, after the procedure, the only limitation of the right knee was that the Veteran could not run or walk distances longer than a half mile.  Such limitations do not reflect an inability to maintain substantially gainful employment, making Rice inapplicable.   

Lastly, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology as found at 38 C.F.R. § 4.71a and applied with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  These symptoms include pain; stiffness; swelling, difficulty standing, walking and climbing stairs.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  Here, the Veteran's main knee related complaints prior to his surgery were pain and limitation of motion, which were both specifically taken into account in assigning the schedular rating.  In short, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted; the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a December 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in September 2010.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Prior to May 25, 2010, a rating in excess of 30 percent for the Veteran's right knee disorder is denied.  

From May 26, 2010 through June 7, 2012, a rating in excess of 40 percent for the Veteran's right knee disorder is denied.

From August 1, 2013, a rating in excess of 30 percent for the Veteran's right knee disorder is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


